United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 1, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50945
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO CARDENAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-85-ALL-DB
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Alejandro Cardenas appeals his convictions and 80-month

sentences for importing marijuana and possessing marijuana with

intent to distribute.   Cardenas argues that the district court

abused its discretion by failing to order sua sponte a hearing to

determine whether he was competent to plead guilty.     He has not

established that the district court had received information

creating a bona fide doubt about competency.     Pate v. Robinson,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50945
                                  -2-

383 U.S. 375, 385 (1966); see also United States v. Davis, 61

F.3d 291, 304 (5th Cir. 1995).

     Cardenas also contends that the district court erred in

sentencing him pursuant to the mandatory Guidelines regime held

unconstitutional in United States v. Booker, 543 U.S. 220, 125

S. Ct. 738, 764-65 (2005).    The sentencing transcript is devoid

of evidence that the district court would have imposed the same

sentence under an advisory regime, and, therefore, the Government

has not borne its burden of establishing beyond a reasonable

doubt that the district court’s error was harmless.     See United

States v. Walters, 418 F.3d 461, 464 (5th Cir. 2005).

     CONVICTION AFFIRMED; VACATED AND REMANDED FOR RESENTENCING.